Defendants appeal from a decree enjoining them from obstructing a portion of an alley between the properties of plaintiffs and defendants *Page 425 
in the city of Mt. Pleasant, and awarding damages for its obstruction. As defendants' brief does not contain a statement of questions involved, as required by Court Rule No. 67, § 1 (1945), it will be stricken from the files. Klanowsky v. Colton,274 Mich. 114.
The original plat of the village (now city) of Mt. Pleasant, recorded in 1864, dedicated an alley 20 feet in width running north and south between Broadway and Chippewa streets. Lots 17 and 18 of said plat are located on the west side and lots 1 and 2 are located directly opposite, on the east side of the alley, lots 1 and 18 being adjacent to Broadway. In January, 1939, plaintiffs acquired title to the east 1/2 of lots 17 and 18, and in November, 1941, defendants acquired title to the west 1/2 of lots 1 and 2.
The record indicates that more than 50 years ago a house was constructed on the property now owned by plaintiffs, which extended and encroached four or five feet on the alley, and that this house was on the property at the time plaintiffs purchased. Thereafter they constructed another building and a sidewalk, which together extended and encroached approximately 9.4 feet on the alley, leaving only the east 10.6 feet available for travel and use. Plaintiff's buildings were used for residence and business purposes. Subsequent to defendants' purchase of the property on the east side of the alley, the residence and garages thereon were removed. Trouble arose between the parties over their rights in the east 10.6 feet of the alley which remained open. Claiming that it had been abandoned and that, as owners of the adjoining property, they had the right to close it, defendants blockaded and shut off the alley.
Plaintiffs then began the present suit, alleging that the alley had been used by adjoining property owners and the public for over 50 years and that it *Page 426 
had never been abandoned or vacated. They asked that defendants be enjoined from interfering with their use of the alley and for damages resulting from its obstruction. The trial court entered decree requiring defendants to remove all obstructions placed in the alley, permanently enjoining them from interfering with plaintiffs' use thereof, and granting plaintiffs damages in the amount of $500. Defendants appeal, and, this being a chancery case, we review de novo.
As above mentioned, plaintiffs' building and sidewalk encroached approximately 9.4 feet on the west side of the alley, leaving only the east 10.6 feet open and available for use. However, questions relative to plaintiffs' rights in said 9.4 feet or their liability for encroachment on the alley are not before us in the present case and are not determined. The only question is whether or not defendants have the right to close the east half of the alley and prevent its use by plaintiffs and the public.
From the record it appears that that part of the dedicated alley north of the properties of plaintiffs and defendants has never been used to any extent and has apparently been abandoned by nonuser. However, the record indicates that the parties and their predecessors in title kept the open portion of the alley between their properties in usable condition by placing gravel and cinders thereon and that they used it for ingress and egress. There was also evidence that garbage haulers, the city, and others had used this open portion of the alley. None of the land in the dedicated alley had been assessed for taxation.
The recorded plat was notice to defendants of the dedication of the alley, and the deed by which they obtained title to the west half of lots 1 and 2 expressly provided: "together with all the first parties' *Page 427 
right, title and interest in the alley along the west boundary of said lots as shown on the recorded plat thereof." The respective conveyances to plaintiffs and defendants of lands on opposite sides of the alley carried the fee to the center line of the alley, subject, however, to the right of use in common by adjoining property owners and the public. Loud v. Brooks,241 Mich. 452. Defendants purchased their property with knowledge of the existence of the alley and subject to the rights of plaintiffs therein. Murphy Chair Co. v. American RadiatorCo., 172 Mich. 14.
The alley had never been vacated by legal proceedings, and from the facts shown we are convinced that the open portion thereof between the properties of plaintiffs and defendants had not been abandoned by nonuser. The fact that plaintiffs and their predecessors in title had encroached upon the west half of the alley did not give defendants the right to close the east half, which had remained open and was used in common. In other words, defendants cannot set up plaintiffs' encroachment on the west half in defense of their wrongful blockading of the east half. The discontinuance or abandonment of the north part of the alley would not affect the portion kept in use. Gregory v. Knight,50 Mich. 61. See, also, Wayne County Savings Bank v.Stockwell, 84 Mich. 586 (22 Am. St. Rep. 708).
Defendants claim that the alley had been abandoned, that plaintiffs and their predecessors in title were permissive users, and that their permissive use had been revoked. However, the record establishes that plaintiffs' use of the alley was not permissive but was by virtue of the recorded and dedicated plat and the long and continued use in common by the predecessors in title of both parties. Wesson v. Tolsma, 117 Mich. 384. In any event, the *Page 428 
question of permissive use could not arise, as the alley had not been vacated by legal proceedings or abandonment.
We conclude that plaintiffs are entitled to use the east 10.6 feet of the alley in common with defendants and the public. The testimony reasonably establishes plaintiffs' right to the damages awarded them. In view of our conclusions, other questions presented do not require determination. The decree is affirmed, with costs of both courts to plaintiffs.
NORTH, BUTZEL, BUSHNELL, SHARPE, BOYLES, and REID, JJ., concurred. The late Justice WIEST took no part in the decision of this case.